DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25 and 27-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/6/2020.
Response to Arguments
Applicant argues that the HILLMYER reference does not teach a copolymer where in a block of the copolymer is itself a copolymer. The examiner notes that the HILLMYER reference is relied upon to teach a graft copolymer that includes lactide pendant groups. The other references are relied upon to teach making a self-assembly polymer in which a block copolymer is used and a block of the copolymer can itself be a copolymer of lactic acid and methyl methacrylate. Accordingly, the examiner maintains that the prior art teaches a block copolymer where a block is also a copolymer including lactic acid groups. The prior art further teaches copolymers used in self-assembling layers to position the lactic acid as a pendant group. Using the pendant groups according to HILLMYER has the benefit of improving impact strength.
Applicant further agues the HILLMYER reference is non-analogous art. The examiner is not persuaded because both references are related to the field of self-assembling copolymers that include lactic acid moieties. Applicant also argues that the problem addressed in the invention is the use of high-chi block copolymers. However, 
Applicant argues that the HILLMYER reference does not demonstrate the self-assembly of the copolymer. The examiner is not persuaded because the reference states that the copolymer can self-assemble as described below. Applicant also argues the self-assembly is required to be between the first and second blocks. However, applicant’s claim 1 only requires the self-assembly of a first and second region. The claim does not specify which blocks fall into which region.
Applicant argues that the reason for using the lactic acid side change moiety in their invention is to provide a high-chi copolymer that can be easily oriented. However, the examiner notes that the reason for combining a reference and including a feature may be different from applicant’s.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 2016/0122571) in view of MONTARNAL et al. (US 2015/0197607) and HILLMYER et al. (US 2011/0294960).
Regarding claims 1, 4, 5, 6, and 17,
	CHENG teaches a method of orienting block copolymers for self-assembled layers [0078]. The method includes providing a substrate 11 with an orientation control 21 (optional intermediate layer) and then depositing a self-assembly material [0250]-[0251]. The self-assembling material is then subjected to conditions effective to induce self-assembly [0251]. CHENG teaches the block copolymer for self-assembly includes a polystyrene and polylactide [0338].
CHENG teaches a block copolymer but does not teach one of the blocks of the copolymer as a copolymer. However, MONARNAL teaches that when self-assembling block copolymers to nanoscale structures, a polymer block can be a different polymer units such as a random copolymer block [0018]. The reference further teaches the same types of polymers that can be used including lactic acid and methyl methacrylate [0025]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to make a copolymer block instead of a homopolymer block as a combination of known prior art equivalents.
The combination teaches self-assembling block polymers where a block can itself be a block copolymer and teaches a known polymer unit can be polylactic acid. The reference does not expressly teach a block copolymer where a block is another copolymer that uses lactic acid moieties as side chains on monomers. However, HILLYMYER teaches a polylactide copolymer that is a graft copolymer wherein the pendant group includes hydroxyl groups that can react to form a lactide chain abstract. The copolymer can similarly be used to spontaneously self-assemble into microphases [0047]. By incorporating the polylactic acid as a graft onto the copolymer backbone the impact strength is increased [0046]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to incorporate a hydrophobic lactic 
Regarding claim 7,
	The prior art does not teach using methyl methacrylate side chains (0% by weight) which is less than 5% by weight.
 Regarding claim 8,
	MONTARNAL teaches assisting formation of microdomains from the block copolymer by heat treatment [0040]. The reference does not expressly teach heating above glass transition temperature. However, in order for the polymer chain to self-assemble, the chain needs to be free to move. Therefore, the heating must be higher than glass transition temperature.
Regarding claim 9,
	CHENG teaches the substrate can have an anti-reflective layer, hard mask or spin-on carbon layer [0273].
Regarding claim 10,
	CHENG teaches the substrate is a semiconductive material [0272].
Regarding claim 11,
	CHENG teaches selectively etching one of the self-assembled domains [0252].
Regarding claim 12,
	CHENG teaches providing a topographic prepattern 104 in [0255]. The self-assembling block copolymer is deposited between the raised features as shown in Fig. 19A-B.
Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 2016/0122571) in view of MONTARNAL et al. (US 2015/0197607) and HILLMYER et al. (US 2011/0294960) further in view of VORA et al. (US 2016/0244557).
Regarding claims 14,
	CHENG teaches forming a prepattern layer but does not teach functionalizing the surface of the substrate/underlayer. However, VORA teaches that when performing a directed self-assembly of block copolymer, the substrate can be treated to form a wetting and neutral region [0270]-[0272]. At the time of the invention it would have been prima facie obvious to one of ordinary skill in the art to include the wetting and neutral regions in addition to the topographical pattern to further improve the resolution of a directed self-assembling layer.
Regarding claim 16,
	VORA further teaches that the wetting and neutral layers (modified and unmodified) are formed by electron beam lithography [0272] (selective exposure to radiation).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 2016/0122571) in view of MONTARNAL et al. (US 2015/0197607) and HILLMYER et al. (US 2011/0294960) further in view of HUSTAD et al. (US 2016/0251539).
Regarding claim 3,
	The references teach using methyl methacrylate as a block copolymer component but do not teach using 2-hydroxyethyl methacrylate. However, HUSTAD [0069]. At the time of the invention it would have been prima facie obvious to use ethyl methacrylate and n-propyl methacrylate in addition to methyl methacrylate as a simple substitution of known equivalent methacrylate monomers used in block copolymer self-assembly.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 2016/0122571) in view of MONTARNAL et al. (US 2015/0197607) and HILLMYER et al. (US 2011/0294960) further in view of GERARDINO et al. “Top-down approach to nanotechnology for cell-on-chip applications” (2010).
Regarding claim 13,	
	CHENG teaches forming a pre-pattern using any lithographic technique (patterning to yield a pre-pattern) but does not teach the lithographic technique using a photosensitive composition forming an imaging layer. However, one of ordinary skill in the art would be familiar with lithographic techniques in the art including forming the lithographic mask by exposing a photosensitive material. An overview of photolithography is described in GERARDINO in Appendix 2. As shown in the process, a photosensitive layer is exposed to light creating an imaging layer and selectively patterned. 

    PNG
    media_image1.png
    362
    502
    media_image1.png
    Greyscale

	At the time of filing the invention one of ordinary skill in the art would understand that “any lithographic process” in CHENG includes photolithography known in the prior art. The photolithography process uses a photosensitive layer that is imaged and patterned to yield a desired pattern.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over CHENG et al. (US 2016/0122571) in view of MONTARNAL et al. (US 2015/0197607) and HILLMYER et al. (US 2011/0294960) further in view of KIM et al. (US 2009/0042146).
Regarding claim 15,
	The references teach self-assembly of block polymers but do not teach pre-patterning of a target surface. However, KIM teaches that when self-assembling block polymers, it is known to provide an imaging layer 130 that is patterned with a positive or negative pattern [0031] and treated to modify the surface energy of the exposed [0033]. The treatment is an energy or plasma process [0032] which is considered to be a developer. The remaining mask layer 130 is removed before applying the block polymers [0035]. At the time of filing the invention it would have been prima facie obvious to one of ordinary skill in the art to apply the pre patterning of KIM to further improve the resolution of the self-assembled patterns.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURATA whose telephone number is (571)270-5596.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CLEVELAND can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUSTIN MURATA/           Primary Examiner, Art Unit 1712